Title: From Benjamin Franklin to Edmund Burke, Matthew Ridley, and Vergennes: Three Unsent Letters, [before 26 December 1781]
From: Franklin, Benjamin
To: Burke, Edmund,Ridley, Matthew,Vergennes, Charles Gravier, comte de


On December 13, Franklin learned that Matthew Ridley was planning a trip to England to visit his wife. He proposed furnishing Ridley with powers to exchange Henry Laurens for John Burgoyne, and giving him instructions for the relief of American prisoners. Eight days later he promised Ridley a commission and instructions. Ridley was subsequently warned that travel to England was too risky, and on December 26 he informed Franklin that he had decided not to go. By that time, according to Ridley’s journal, Franklin had already prepared the papers. Only the drafts of those documents survive, all written on the same sheet. The letter to Burke, Letter (I) (with its postscript describing a variation to be sent to William Hodgson), came first, followed by (II), the letter and instructions to Ridley, and finally (III), the letter to Vergennes.
 
I.
  Sir,
Passy, Dec. [blank in MS; before December 26] 1781
Having receiv’d no Answer to the Letter I did myself the Honour of Writing to you the  of  last, I have requested the Bearer Mr M. Ridley to wait upon you in order to be inform’d what State the Proposition is in for the Exchange of [Gen Burgoyne against Mr. Laurens] & have empower’d him to do any thing in my Stead that you may advise relating to it, if you shall judge his appearing in the Business necessary or convenient. With great & sincere Respect, I have the honour to be
Mr Burk

The same as above, only instead of the Words between Crotchets, to put [our People; which in my Letter of the  of  last, I requested you to make]
  Mr Hodgson

 

II.
Sir
[before December 26, 1781]
In Virtue of the Powers I am generally vested with by Congress, for the Exchange of Prisoners, and particularly for the Exchange of General Burgoyne, I do hereby authorize & appoint you to treat of those Exchanges, in Great Britain in my stead, according to the Instructions herewith given you. And I promise to ratify & execute as far as in me lies, what shall be by you stipulated, in pursuance of those Instructions. Given at Passy, this  Day of  178



  To Matthew Ridley Esquire
Instructions to Mr Ridley
You are on your Arrival in England, to wait on Edmd. Burke, Esq; (to whom I have sometime since written on the Subject of General Burgoyne’s Exchange for the honble Mr. Laurens) and request to know whether he has done any thing in that Affair, what is its present Situation, and what Expectations there may be of its Success. If he is of Opinion that he can compleat it, and that your Appearance in it is not necessary you will follow his Advice. You will also take his Counsel, as to the Manner of your being announc’d to the Ministers, and of acquainting them with your Business & obtaining their Permission to reside in England till the Result of your Mission can be known.
You will also wait on Mr William Hodgson, Mercht in Coleman Street, Chairman of the Committee for the Relief of American Prisoners, to whom I sent some Weeks since a Proposition for the Exchange of all our People Prisoners, in England; viz. that on their Release I would give a Receipt, & engage that an equal Number of English should be discharg’d in America, &c. and request to know of him if that Proposal has been made by him to the Board of Sick & Hurt, or to the Admiralty, & what Answer, if any, has been received. If it is still under Consideration, you are to take his Advice as to your Proceedings in endeavouring to obtain a favourable Conclusion.
You are also to procure the best Acct you can of the present Situation of our People in the English Prisons. And if you find that they suffer for want of Necessaries, you will endeavour to obtain Leave for the Residence of a Commissary near each of those Prisons, for the purpose of taking proper Care of them.

 
III.
Sir;
Passy, [blank in MS; before December 26] 1781
Mr. Ridley, Agent for the State of Maryland, having a Wife and some Estate in England, which he is desirous of withdrawing from thence; and his Presence being necessary there to arrange his Affairs advantageously, he proposes going thither, if it might be done without public Inconvenience, and if he could be protected under Colour of some allowable Mission. To serve him in this, I have thought of furnishing him with the enclos’d Papers: But I first request that your Excellency would be so good as to cast your Eye over them, and let me know if you judge the Proceeding for any Reason improper, in which Case it will be dropt. I am, with great Respect,
M. le Comte de Vergennes
 
Notation by Franklin: None of these Drafts were used, as Mr Ridley declined going.
